Grice, Presiding Justice.
The Wayne County Board of Education sought equitable and injunctive relief in the superior court of that county against R. B. Anderson, Thera Mae Anderson and their minor son Robert Brantley Anderson, Jr., alleging that the child was required by resolution of the Board to attend fourth grade in the Odum attendance area, where he lives, but that the parents had transported him to the Orange Street Elementary School in Jesup, Georgia, which is in the Jesup attendance area, in disregard of their rules and regulations.
The trial court granted the appellees’ motion to dismiss upon the ground that the complaint failed to set forth a claim for equitable relief, and the Board appeals.
We find no error.
The rule is that "One cannot invoke the aid of equity where no effort is made to exhaust administrative remedies or an adequate remedy at law is available.” Otwell v. West, 220 Ga. 95 (137 SE2d *762291); Surrency v. Dubberly, 225 Ga. 735 (171 SE2d 306) and cits.
In those cases, as in the one here, it is nowhere shown in the record that the parties utilized the procedure provided in Code § 32-910 (as amended Ga. L. 1969, p. 708) for determining matters of local controversy in regard to the administration of school law, either by holding a hearing at the county level or by appealing to the State Board of Education.
Thus the trial court correctly dismissed the complaint.

Judgment affirmed.


All the Justices concur, except Gunter, Jordan and Ingram, JJ, who dissent.